 



DEBT PURCHASE AGREEMENT

 

This Debt Purchase Agreement (the “Agreement”) made as of this 7th day of April
2017, by and between Eagle Equities, LLC (the “Buyer or Investor”) and Bellridge
Capital LLC (the “Seller”).

 

1.PURCHASE AND SALE OF THE CONVERTIBLE NOTE

 

Upon the terms and conditions herein contained, at the Closing (as hereinafter
defined), the Seller hereby sells, assigns and transfers to the Buyer and the
Buyer agrees to purchase from the Seller the “Transferred Rights” of the Seller
and all rights thereto, free and clear of all liens, claims, pledges, mortgages,
restrictions (other than as set forth in the Notes (which are the subject of the
Transferred Rights) and securities purchase agreement for pursuant to which the
Note was purchased), obligations, security interests and encumbrances of any
kind, nature and description. Transferred Rights shall mean all rights with
respect to the principal and accrued interest under the series of convertible
notes of Endonovo Therapeutics, Inc. (“Borrower” or “Company”) issued to the
Seller and listed below, true and correct copies which have been provided to New
Venture Attorneys, P.C. (collectively, the “Note”). By its signatures hereto the
Borrower accepts the assignment of the Transferred Rights to Buyer and agrees
that Buyer may convert the Transferred Rights into shares of the Company’s
common stock.

 

Note Date  Face Amount   Outstanding Principal
to be purchased   Accrued Interest July 8, 2016  $400,000   $320,000  
$14,255.34 August 5, 2016  $200,000   $200,000   TBD at time of purchase October
19, 2016  $400,000   $400,000   TBD at time of purchase

 

2. CONSIDERATION

 

The purchase price for the Transferred Rights shall be the Buyer’s payments
aggregating a total of $920,000 in principal and all accrued interest (the
“Purchase Price”) for the 3 notes listed above, to the Seller, in accordance
with the wiring instructions attached as Exhibit A.

 

3. CLOSING

 

The closings of the transactions contemplated by this Agreement (the “Closing”)
shall take place

simultaneously with the assignment of each purchased note against the delivery
of funds in the amount of outstanding principal plus accrued interest for the
note being purchased. At each Closing, the funds will be wired as set forth in
Exhibit A. Upon the receipt of the funds set forth above, the Seller will
release the reserves associated with the Note (if any) to the Buyer. Each
closing is subject to the following conditions: (i) the Company’s Common stock
is not “chilled” by DTC, (ii) the Company is current in its periodic filings
with the Securities and Exchange Commission, (iii) the Company has a “bid” price
for its Common Stock and (iv) the Company has shares available to reserve three
times the discounted amount of the purchased principal and accrued interest at
the time of purchase, or as long as the Company is proceeding in good faith with
such filings and the necessary approvals, to fulfil the reserve.

 

 

 

 

The projected timetable for each closing is as follows:

 

Purchased Note Purchase Date 7-8-16 Note April 10, 2017 8-5-16 Note + 30 days
10-19-16 Note (first $200,000) + 30 days from purchase 8-5-16 Note 10-19-16 Note
(next $200,000) + 30 days from prior purchase

 

The Buyer shall have a 5-day grace period for the purchase of the above notes.
The Buyer shall have the right, but not the obligation, to accelerate the
purchases set forth above.

 



4. REPRESENTATIONS AND WARRANTIES OF SELLER. The Seller hereby represents and
warrants to the Buyer as follows:



 

4.1 Status of the Seller and the Note. The Seller is the beneficial owner of the
Note, and the Note is free and clear of all mortgages, pledges, restrictions,
liens, charges, encumbrances, security interests, obligations or other claims.
Other than the Notes referenced above the Seller has not owned any other Notes
of the Company and does not own any other Note(s) of the Company. Provided that
(i) all of the above-referenced Notes are purchased as stated in this Agreement,
(ii) by August 15, 2017 Seller has received an aggregate purchase price of
$920,000 plus accrued interest of 6% per annum, and such purchase price is
received by the Seller by such date and (iii) the shares referenced in the Share
Purchase Agreement dated the date hereof between the Buyer and the Seller have
been purchased as set forth in the Share Purchase Agreement the Seller waives
any event of default that may exist under the Notes.

 

4.2 Authorization; Enforcement. (i) Seller has all requisite corporate power and
authority to enter into and perform the Agreement and to consummate the
transactions contemplated hereby and to sell each Note, in accordance with the
terms hereof, (ii) the execution and delivery of this Agreement by the Seller
and the consummation by it of the transactions contemplated hereby (including,
without limitation, the sale of the Note to the Buyer) have been duly authorized
by the Seller and no further consent or authorization of the Seller or its
members is required, (iii) this Agreement has been duly executed and delivered
by the Seller, and (iv) this Agreement constitutes a legal, valid and binding
obligation of the Seller enforceable against the Seller in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of creditors’ rights and remedies or by
other equitable principles of general application.

 

4.3 No Conflicts. The execution, delivery and performance of this Agreement by
the Seller and the consummation by the Seller of the transactions contemplated
hereby (including, without limitation, the sale of the Note to the Buyer) will
not (i) conflict with or result in a violation of any provision of its
certificate of formation or other organizational documents, or (ii) violate or
conflict with or result in a breach of any provision of, or constitute a default
(or an event which with notice or lapse of time or both could become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, note, bond, indenture or other instrument to
which Seller are a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and regulations of any self-regulatory organizations to
which Seller are subject) applicable to Seller or the Note is bound or affected.
The Seller is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court, governmental agency, regulatory
agency, self-regulatory organization or stock market or any third party (other
than the Company) in order for it to execute, deliver or perform any of its
obligations under this Agreement in accordance with the terms hereof.

 

 

 

 

4.4 Title; Rule 144 Matters. Seller has good and marketable title to the Note,
free and clear of all liens, restrictions, pledges and encumbrances of any kind.
Seller is not an “Affiliate” of the Company, as that term is defined in Rule 144
of the Securities Act of 1933, as amended (the “1933 Act”).

 

4.5 Consent of the Company.

 

(i) The Company, as evidence by its signature at the foot of this Agreement,
hereby represents and warrants that, upon delivery to the Company of the Note,
the Company shall promptly cause to be issued to and in the name of Buyer one of
more new executed Notes in the purchased amount, but otherwise having the sale
terms (including, but not necessarily limited to, referring to the original
issue date) as in the Note. The Note may contain the same restrictive legend as
provided in the original Note, but no stop transfer order. The Notes are
currently outstanding in the entire amount stated and represents bona fide debt
obligation of the Company.

 

(ii) The signature by the Company also represents the Company’s agreement to
treat Buyer as a party to, and having all the rights of the Seller with respect
to the Transferred Rights.

 

5. REPRESENTATIONS, WARRANTIES AND ACKNOWLEDGEMENTS OF THE BUYER. The Buyer
hereby represents warrants and acknowledges to the Seller as follows:

 

5.1 Accredited Investor. The Buyer has sufficient knowledge and experience of
financial and business matters, is able to evaluate the merits and risks of the
partial purchase of the Note and has had substantial experience in previous
private and public purchases of securities. The Buyer is an “accredited
investor” as that term is defined in Rule 501 of Regulation D of the Securities
Act of 1933, as amended.

 

5.2 Authorization; Enforcement. (i) Buyer has all requisite corporate power and
authority to enter into and perform the Agreement and to consummate the
transactions contemplated hereby and to purchase each Note, in accordance with
the terms hereof, (ii) the execution and delivery of this Agreement by the Buyer
and the consummation by it of the transactions contemplated hereby (including,
without limitation, the purchase of the Note by the Buyer) have been duly
authorized by the Buyer and no further consent or authorization of the Buyer or
its members is required, (iii) this Agreement has been duly executed and
delivered by the Buyer, and (iv) this Agreement constitutes a legal, valid and
binding obligation of the Buyer enforceable against the Buyer in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies or by other equitable principles of general application.

 

 

 

 

5.3 No Conflicts. The execution, delivery and performance of this Agreement by
the Buyer and the consummation by the Buyer of the transactions contemplated
hereby will not (i) conflict with or result in a violation of any provision of
its certificate of formation or other organizational documents, or (ii) violate
or conflict with or result in a breach of any provision of, or constitute a
default (or an event which with notice or lapse of time or both could become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, note, bond, indenture or other
instrument to which Buyer is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations and regulations of any self-regulatory
organizations to which Buyer is subject) applicable to Seller or the Note is
bound or affected. The Buyer is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency, regulatory agency, self-regulatory organization or stock
market or any third party in order for it to execute, deliver or perform any of
its obligations under this Agreement in accordance with the terms hereof.

 

6. MISCELLANEOUS

 



6.1 Binding Effect; Benefits. This Agreement shall inure to the benefit of, and
shall bebinding upon, the parties hereto and their respective successors and
permitted assigns. Except as otherwise set forth herein, this Agreement may not
be assigned by any party hereto without the prior written consent of the
Company. Except as otherwise set forth herein, nothing in this Agreement,
expressed or implied, is intended to confer on any person other than the parties
hereto or their respective successors and permitted assigns any rights,
remedies, obligations or liabilities under or by any reason of this Agreement.



 

6.2 Notices. All notices, requests, demands and other communications which are
required to be or may be given under this Agreement shall be in writing and
shall be deemed to have been duly given when delivered in person, or transmitted
by telecopy or telex, or upon receipt after dispatch by certified or registered
first class mail, postage prepaid, return receipt requested, to the party to
whom the same is so given or made, at the following addresses (or such others as
shall be provided in writing hereafter):

 

(a) If to the Buyer to:

 

Eagle Equities, LLC

91 Shelton Avenue, Suite 107

New Haven, CT 06511

Attn: Yakov Borenstein

 

 

 

 

(b) If to the Seller to:

Bellridge Capital, LLC

5150 E. Las Olas Blvd suite 120a

Fort Lauderdale, FL 33301

Attn: Robert Klimov

 

6.3 Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior agreements and understandings, oral and written, between
the parties hereto with respect to the subject matter hereof.

 

6.4 Further Assurances. After the Closing, at the request of either party, the
other party shall execute, acknowledge and deliver, without further
consideration, all such further assignments, conveyances, endorsements, deeds,
powers of attorney, consents and other documents and take such other action as
may be reasonably requested to consummate the transactions contemplated by this
Agreement.

 

6.5 Headings. The section and other headings contained in this Agreement are for
reference purposes only and shall not be deemed to be part of this Agreement or
to affect the meaning or interpretation of this Agreement.

 

6.6 Counterparts. This Agreement may be executed in any number of counterparts
and by facsimile, each of which, when executed, shall be deemed to be an
original and all of which together shall be deemed to be one and the same
instrument.

 

6.7 Governing Law. This Agreement shall be construed as to both validity and
performance and enforced in accordance with and governed by the laws of the
State of New York, without giving effect to the conflicts of law principles
thereof.

 

6.8 Severability. If any term or provision of this Agreement shall to any extent
be invalid or unenforceable, the remainder of this Agreement shall not be
affected thereby, and each term and provision of the Agreement shall be valid
and enforced to the fullest extent permitted by law.

 

6.9 Amendments. This Agreement may not be modified or changed except by an
instrument or instruments in writing executed by the parties hereto.

 

6.10 Release. Provided that (i) all of the above-referenced Notes are purchased
as stated in this Agreement (ii) by August 15, 2017 Seller has received an
aggregate purchase price of $920,000 plus accrued interest of 6% per annum, and
(iii) the shares referenced in the Share Purchase Agreement dated the date
hereof between the Buyer and the Seller have been purchased as set forth in the
Share Purchase Agreement, the Seller and the Company shall at that time
automatically release each other from any and all claims and liabilities between
the two parties.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  BUYER:         Eagle Equities, LLC         By:     Yakov Borenstein, Managing
Member         SELLER:         BELLRIDGE CAPITAL, LLC.         By:     Robert
Klimov, Managing Partner

 

ACCEPTED AND AGREED:         ENDONOV THERAPEUTICS, INC.         By:          
Title:    

 

 

 

 

EXHIBIT A

WIRE INSTRUCTIONS FOR SELLER

 

[INSERT WIRING INFO]

 

 

 

 

NON-AFFILIATION LETTER

 

April 5, 2017

 

Counsel to Eagle Equities, LLC

 

Gentlemen:

 

Please let this letter serve as confirmation that LLC is not now, and has not
been during the preceding 90 days, an officer, director, 10% or more shareholder
of Endonovo Therapeutics, Inc., or in any other way an “affiliate” (as that term
is defined in Rule 144(a)(1) adopted pursuant to the Securities Act of 1933, as
amended) of said issuer.

 

Very truly yours,       BELLRIDGE CAPITAL, LLC.         By:           Title:    

 

 

 

 

